PER CURIAM.
This cause was heard on the transcript of the record and briefs and argument of counsel, and, it appearing that, in addition to the indictment against appellant, there is a substantial conflict in the evidence upon the question whether theré is no probable cause for believing appellant guilty of the commission of the-offenses with which he is charged,
It is now here .ordered and adjudged that the orders of the District Court apr pealed from be, and the same are, affirmed upon the authority of Meehan v. United States, 11 F.(2d) 847 (C.C.A.6).